Citation Nr: 1223132	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.	Entitlement to service connection for a bilateral hip disorder.

2.	Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral hip disorder.

3.	Entitlement to service connection for a lumbar spine disorder, to include as secondary to a bilateral hip disorder.

4.	Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a December 2011 statement, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	In an October 2011 statement, received by the Board in December 2011, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his claims of entitlement to service connection for a bilateral hip disorder, bilateral knee disorder, and lumbar spine disorder.  

2.	The Veteran's psychiatric condition is related to service.



CONCLUSIONS OF LAW

1.	The criteria for the withdrawal of a substantive appeal for the Veteran's claims of entitlement to service connection for a bilateral hip disorder, bilateral knee disorder, and lumbar spine disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.	A psychiatric condition was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting entitlement to service connection for a psychiatric condition and dismissing the remaining claims, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Withdrawn Appeals

A veteran may withdraw his appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202.

In a December 2011 statement, the Veteran stated that he wished to withdraw his claims of entitlement to service connection for a bilateral hip disorder, bilateral knee disorder, and lumbar spine disorder.  At that time, the Board had not yet issued a final decision on these claims; therefore the Veteran's withdrawal of these issues is valid.
For the foregoing reasons, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to these issues should be dismissed.  38 U.S.C.A. § 7105(d).

Psychiatric Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The U.S. Court of Appeals for Veterans Claims (Court), in Pentecost v. Principi, 16 Vet. App. 124 (2002), has held that a veteran need not corroborate his actual physical proximity to (or firsthand experience with) and personal participation in rocket attacks while stationed in Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).

The Veteran contends that he suffers from PTSD as a result of the incidents he experienced while in-service, such as killing noncombatants, experiencing the mutilation, maiming, and death of others, and generally being exposed to a war zone.  See e.g., December 2011 private treatment statement.

The Veteran does not have any decorations which denote combat service.  The Board also notes that the Joint Services Records Research Center (JSRRC) was unable to verify any stressors for the Veteran because he did not provide any stressors.  See April 2010 memorandum.  However, the Board observes that the Veteran's representative supplied Operational Reports and Officer's Logs for the Veteran's Battalions.  See December 2011 evidence.  These reports indicate that the Veteran's Battalion did come under enemy attack including sniper fire incidents, base camp attacks, and one road attack.  See e.g., August 1970 Report and November 1970 Report noting additional casualties.

The Veteran has indicated that he suffers from depression, suicidal thoughts, feelings of hopelessness, and anxiety as a result of his psychiatric condition.  See e.g., March 2011 private treatment record.  

A December 2010 statement from the Veteran's private psychiatrist stated that the Veteran suffered from PTSD and major depressive disorder.  The physician opined that the Veteran's condition was due to his service in Vietnam.  He noted the Veteran suffered from depression, social isolation, the inability to function in an occupational setting, and he was at risk for suicide.  See also November 2010 private treatment record.

The Veteran's private psychiatrist also submitted a statement in May 2011.  He stated that he began treating the Veteran in September 2010 and that he had seen the Veteran on more than 20 occasions for treatment.  He stated that the Veteran was not originally diagnosed with PTSD and that he did not originally report active duty service.  However, over the course of his treatment, the Veteran informed the psychiatrist that he had served in Vietnam, but that it was too painful to discuss.  The psychiatrist went on to state that over time he diagnosed the Veteran with PTSD and began treating him for his symptoms.  

He noted the Veteran's symptoms included nightmares, flashbacks, social isolation, suicidal thoughts, and the inability to engage with other people.  He also observed that the Veteran had been married and divorced three times to the same woman.  The psychiatrist indicated that he had reviewed service records for the Veteran's Battalion and taken into account the Veteran's statements regarding these incidents.  He also acknowledged the Veteran's post-service symptoms, which included substance abuse and avoidance of mental health treatment.  The Veteran's younger brother also met with the psychiatrist to describe the Veteran after he returned from Vietnam.

Ultimately the psychiatrist opined that the Veteran suffered predominantly from PTSD due to his service in Vietnam, with major depression and substance abuse as secondary illnesses.

In sum, as there is corroborative evidence that the Veteran has PTSD and there is a competent medical opinion linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for a psychiatric condition is granted.  


ORDER

The claim of entitlement to service connection for a bilateral hip disorder is dismissed.  
The claim of entitlement to service connection for a bilateral knee disorder is dismissed.  

The claim of entitlement to service connection for a lumbar spine disorder is dismissed.  

Entitlement to service connection for a psychiatric condition is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


